

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
by and among GLEN ROSE PETROLEUM CORPORATION, a Delaware corporation (the
“Company”), and the persons who have signed a signature page(s) hereto (each, an
"Investor” and collectively, the “Investors”).
 
WHEREAS, pursuant to and in accordance with the terms of those certain
Application Forms, by and between the Company and each Investor (collectively,
the “Purchase Agreements”), each of the Investors have expressed a desire to
purchase from the Company, upon the terms and subject to the conditions set
forth in the subject Purchase Agreement, that number of shares of the Company’s
preferred stock (the “Shares”) which are convertible into the Company’s common
stock (“Common Stock”), and warrants to purchase shares of the Company’s common
stock (“Warrants”) set forth opposite such Investor’s name on the signature page
to the subject Purchase Agreement;
 
WHEREAS, the Company and the Investors desire to enter into an agreement
granting the Investors certain registration rights in connection with their
ownership of the Shares and Warrants (including the shares of the Common Stock
into which such Warrants are exercisable (the “Warrant Shares”)).
 
NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:


“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Investors that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.


“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.


“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 
1

--------------------------------------------------------------------------------

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.


“Effective Date” means the date the Shares are issued to the Purchaser.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.


“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company, all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.


“Holder” means each Investor or any such Investor’s successors and Permitted
Assignees who acquire rights in accordance with this Agreement with respect to
any Registrable Securities directly or indirectly from an Investor or from any
Permitted Assignee.


“Majority of the Holders” means at any time Holders representing a majority of
the Registrable Securities.


“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual, any Family Member of such party or
(e) an entity that is controlled by, controls, or is under common control with a
transferor.


“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a) of this Agreement, the right of each Holder to include the
Registrable Securities of such Holder in such registration.


The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


“Registrable Common Shares” means the Common Stock (and not including the
Registrable Warrant Shares) but excluding (i) the Shares, (ii) any Common
Stock  that have been publicly sold or are eligible be sold under the Securities
Act pursuant to Rule 144 of the Securities Act during any ninety (90) day
period; (iii) any Common Stock sold by a person in a transaction pursuant to a
registration statement filed under the Securities Act, or (iv) any Common Stock
that are at the time subject to an effective registration statement under the
Securities Act.


“Registrable Securities” means the Registrable Common Shares together with the
Registrable Warrant Shares.

 
2

--------------------------------------------------------------------------------

 

“Registrable Warrant Shares” means the shares of Common Stock issued or issuable
to each Investor upon exercise of the Warrants (the “Warrant Shares”) but
excluding (i) any Warrant Shares that have been publicly sold or are eligible to
be sold under the Securities Act pursuant to Rule 144 of the Securities Act
during any ninety (90) day period; (ii) any Warrant Shares sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act,
or (iii) any Warrant Shares that are at the time subject to an effective
registration statement under the Securities Act.


“Registration Statement” has the meaning ascribed to such term in Section 3(a)
hereof.


“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.


“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.


“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


“Shares” has the meaning ascribed to such term in the recitals of this
Agreement.


“Term” has the meaning ascribed to such term in Section 2 hereof.


“Warrants” has the meaning ascribed to such term in the recitals of this
Agreement.


2.           Term.  The term (the “Term”) of this Agreement shall commence on
the Effective Date and terminate on the earlier of: (i) the date that the
Warrants are no longer exercisable and (ii) the date on which all shares of
Registrable Securities held or entitled to be held upon exercise of the Warrants
by the Holders are eligible to be sold under Rule 144.


3.           Registration.


(a)           Piggyback Registration.  If at any time during the Term of this
Agreement, the Company proposes to register for sale for cash any of its Common
Stock, for its own account or for the account of others (other than the
Holders), under the Securities Act (i.e. a resale registration) on any form for
registration thereunder (the “Registration Statement”), other than (i) a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8) or any of their
Family Members (including a registration on Form S-8) or (ii) a registration
relating solely to a Securities Act Rule 145 transaction or a registration on
Form S-4 in connection with a merger, acquisition, divestiture, reorganization
or similar event, (iii) a shelf registration of securities on Form S-3, or (iv)
an underwritten public offering, then the Company shall promptly (and in no
event less than twenty (20) calendar days prior to the filing of such
Registration Statement) give written notice thereof to the Holders (the “Company
Notice”).  If a Holder wishes to include any Registrable Securities as a
Piggyback Registration in the subject Registration Statement, such Holder shall
provide written notice to the Company specifying the number of Registrable
Securities desired to be included (an “Inclusion Notice”) within ten (10)
calendar days of the date of the Company Notice (the “Inclusion
Period”).  Provided that, during the Inclusion Period, the Company receives
Inclusion Notices requesting the Piggyback Registration of at least a majority
of the Registrable Securities, the Company shall include as a Piggyback
Registration all of the Registrable Securities specified in the Inclusion
Notices.  Notwithstanding the foregoing, the Company may, without the consent of
any of the Holders, withdraw such Registration Statement prior to its becoming
effective if the Company or such other shareholders have elected to abandon the
proposal to register the securities proposed to be registered thereby.  The
Company shall be obligated to file and cause the effectiveness of only one (1)
Piggyback Registration.

 
3

--------------------------------------------------------------------------------

 

(b)           Underwriting.  Notwithstanding any other provision of this Section
3, if the underwriter or the Company in a public offering determines that
marketing factors require a limitation on the number of shares of Common Stock
or the amount of other securities to be underwritten, the underwriter may
exclude some or all of the Registrable Securities from such registration and
underwriting. In the event that the underwriter or Company determines to exclude
more than 50.0% of the Registrable Securities from an underwritten offering in
accordance with this Section 3(b), such registration and underwriting shall not
be deemed to be a Piggyback Registration for purposes of the last sentence of
Section 3(a) above. No Registrable Securities excluded from the underwriting by
reason of the underwriter’s marketing limitation shall be included in such
registration. If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw such Holder’s Registrable Securities therefrom
by delivering a written notice to the Company and the underwriter. The
Registrable Securities so withdrawn from such underwriting shall also be
withdrawn from such registration; provided, however, that, if by the withdrawal
of such Registrable Securities, a greater number of Registrable Securities held
by other Holders may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
Holders who have included Registrable Securities in the registration the right
to include additional Registrable Securities pursuant to the terms and
limitations set forth herein in the same proportion used above in determining
the underwriter limitation.


(c)           Demand Registration. Notwithstanding anything to the contrary
contained above, if six (6) months (plus 3 trading days) after the date hereof,
or during the 24 month period thereafter, the Common Stock is not eligible to be
sold under Rule 144 of the Securities Act, then the Holders of not less than 50%
of the Registrable Common Shares shall have the right to demand that the Company
file a registration statement for the Registrable Securities to register them
under the Securities Act, and upon receipt of such written demand, the Company
shall prepare, and, on or prior to sixty (60) days from the date of receipt of
such written demand, file with the SEC a Registration Statement on Form S-1 (or,
if Form S-1 is not then available, on such form of Registration Statement as is
then available to effect a registration of the Registrable SEcurities) covering
the resale of the Registrable Securities.


4.           Registration Procedures  The Company will keep each Holder who has
delivered an Inclusion Notice or Demand Notice reasonably advised as to the
filing and effectiveness of the Registration Statement. At its expense with
respect to the Registration Statement, the Company will:


(a)           use its commercially reasonable efforts to cause such Registration
Statement to become effective and remain effective for a period of six (6)
months or for such shorter period ending on the earlier to occur of (i) the sale
of all Registrable Securities and (ii) the availability under Rule 144 for the
Holders to sell all of the Registrable Securities in any ninety (90) day period
(the “Effectiveness Period”). Each Holder agrees to furnish to the Company a
completed questionnaire in the form provided by the Company (a “Selling
Shareholder Questionnaire”) not later than three (3) Business Days following the
date on which such Holder receives draft materials of such Registration
Statement;

 
4

--------------------------------------------------------------------------------

 

(b)           if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;


(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;


(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) such number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference) and each amendment and supplement thereto, as such
Holder may reasonably request, (ii) such number of copies of the prospectus
included in such Registration Statement (including each preliminary prospectus
and any other prospectus filed under Rule 424 of the Securities Act) as such
Holder may reasonably request, in conformity with the requirements of the
Securities Act, and (iii) such other documents as such Holder may require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;


(e)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction;


(f)           at any time during the period commencing on the filing of the
Registration Statement and ending on the last day of the Effectiveness Period,
notify each Holder of Registrable Securities covered by such Registration
Statement, as promptly as practicable after becoming aware of such event, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.  In such
event, the Company shall promptly thereafter prepare and furnish to such Holder
a supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;


(g)           use its reasonable best efforts to comply, and continue to comply
during the Effectiveness Period, in all material respects with the Securities
Act and the Exchange Act and with all applicable rules and regulations of the
Commission with respect to the disposition of all securities covered by such
Registration Statement;


(h)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;

 
5

--------------------------------------------------------------------------------

 

(i)           use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
NASDAQ Capital Market or such other principal securities market on which
securities of the same class or series issued by the Company are then listed or
traded, or the Over the Counter Bulletin Board;


(j)           provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;


(k)          cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request; and


(l)          during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act.


5.           Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Common Shares
included in the Registration Statement until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4(f) hereof or
notice of the end of the Blackout Period, and, if so directed by the Company,
such Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Common Shares current at the time of receipt of such notice.


6.           Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.


7.           Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; (c) such transfer or assignment is effected in accordance with the
Warrant Agreement evidencing the Warrants; and (d) such Holder notifies the
Company in writing of such transfer or assignment, stating the name and address
of the transferee or assignee and identifying the Registrable Securities with
respect to which such rights are being transferred or assigned.


8.           Information by Holder. Holders included in any registration shall
furnish to the Company such information as the Company may reasonably request in
writing regarding such Holders and the distribution proposed by such Holders
including an updated Selling Shareholder Questionnaire if requested by the
Company.

 
6

--------------------------------------------------------------------------------

 

9.           Indemnification.


(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section 9(a)
shall in no event exceed the net proceeds from the Offering, received by the
Company; and provided further, that the Company shall not be liable in any such
case (i) to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by a Holder for use in the preparation thereof or (ii) if the
person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of an amended preliminary prospectus
or the final prospectus (or the final prospectus as amended or supplemented) at
or prior to the written confirmation of the sale of such Registrable Securities
to such person because of the failure of such Holder or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holders, or any such
director, officer, partner, underwriter or controlling person and shall survive
the transfer of such shares by the Holder.


(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 9 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) that arises
out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished by the Holder for use in the preparation
thereof, and such Holder shall reimburse the Company, and such Holders,
directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons, each such director, officer, and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending, or settling any such loss, claim, damage,
liability, action, or proceeding; provided, however, that such indemnity
agreement found in this Section 9(b) shall in no event exceed the net proceeds
received by such Holder as a result of the sale of Registrable Securities
pursuant to such registration statement, except in the case of fraud or willful
misconduct. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer by any Holder of
such shares.

 
7

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.


(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.


(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 
8

--------------------------------------------------------------------------------

 

(f)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.


(g)           Indemnification similar to that specified in this Section (with
appropriate modifications) shall be given by the Company and each Holder of
Registrable Securities with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
governmental authority other than the Securities Act.


10.           Independent Nature of Each Investor’s Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and each Investor shall not be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement. Nothing contained herein and no action taken by
any Investor pursuant hereto, shall be deemed to constitute such Investors as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.


11.         Miscellaneous.


(a)           Governing Law; Jurisdiction.  The validity and effect of this
Agreement, and the rights and obligations of the parties hereto, shall be
enforced, governed by, and construed in all respect in accordance with the
internal laws of the State of New York (without reference to conflict of laws
provisions).  Each Party hereby irrevocably and unconditionally (a) agrees that
any Action or Proceeding, at Law or equity, arising out of or relating to this
Agreement and any other agreements or the transactions contemplated hereby and
thereby shall only be brought in the state or federal courts located in New
York, New York, (b) expressly submits to the personal jurisdiction and venue of
such courts for the purposes thereof and (c) waives and agrees not to raise (by
way of motion, as a defense or otherwise) any and all jurisdictional, venue and
convenience objections or defenses that such party may have in such action or
proceeding.  Each party hereby irrevocably and unconditionally consents to the
service of process of any of the aforementioned courts.  Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or commence legal proceedings or otherwise proceed
against any other party in any other jurisdiction to enforce judgments obtained
in any action or proceeding brought pursuant to this Section 10(a).

 
9

--------------------------------------------------------------------------------

 

(b)           Remedies. In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.


(c)           Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.


(d)           No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.


(e)           Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


(f)           Notices, etc.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via facsimile
or telecopy to the party to whom notice is to be given (if receipt is orally
confirmed by phone and a confirming copy delivered thereafter in accordance with
this Section), or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or via a nationally recognized overnight courier providing a receipt
for delivery and properly addressed to the applicable address as set forth
below. Any party may change its address for purposes of this paragraph by giving
notice of the new address to each of the other parties in the manner set forth
above.


(a)         If to the Company to:
 
Glen Rose Petroleum Corporation
22762 Westheimer Parkway
Suite 515
Katy, Texas 77450
Attention: President
Fax:     +41 22 819 1996
Phone:   347-414-9410


With a copy to:
 
Andrew M. Smith
 
Sichenzia Ross Friedman Ference LLP

61 Broadway
32nd Floor
New York, NY 10006
 
Fax:  (212) 930-9725

 
Phone:  (212) 930-9700


 
10

--------------------------------------------------------------------------------

 

(b) If to the Investor, to the Investor’s address set forth on the signature
page hereto.


(g)           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.


(h)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.


(i)            Severability. In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


(j)           Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority of the Holders. The Investors acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Investors under this Agreement.


(k)           Waiver of Jury Trial.  EACH INVESTOR AND THE COMPANY HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY SUCH INVESTOR AND THE COMPANY.


[SIGNATURE PAGES FOLLOW]

 
11

--------------------------------------------------------------------------------

 


This Registration Rights Agreement is hereby executed as of the date first above
written.



 
GLEN ROSE PETROLEUM CORPORATION
     
By:
   
Name: Andrew Taylor-Kimmins
 
Title: Chief ExecutiveOfficer



[SIGNATURE PAGE OF INVESTOR FOLLOWS]

 
12

--------------------------------------------------------------------------------

 


This Registration Rights Agreement is hereby executed as of the date first above
written.


INVESTOR (Individual(s))
         
By: 
             
Print Name(s): 
             
INVESTOR(Entity)
     
By: 
             
Print Name: 
             
Print Title: 
         
Address for notices:
         
Street: 
             
City: 
             
State: 
             
Zip Code: 
     

 


 
13

--------------------------------------------------------------------------------

 